Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 17 of U.S. Patent No. 11,347,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘352 contain all limitations of the claims in the current application.

Current Application
‘352
1. A computer-implemented method comprising: detecting a touch input by a user at a position on a virtual keyboard; applying a first spatial model to map the touch input to one or more first candidate keys of the virtual keyboard by: applying a first distribution based on a heatmap of prior touch inputs near a key center to determine a global key center offset; and mapping the touch input to the one or more first candidate keys based on the global key center offset; applying a language model to map the touch input to one or more second candidate keys of the virtual keyboard, wherein the language model maps the touch input to the one or more second candidate keys based on comparing the position of the touch input to one or more predicted next keys; and selecting a particular key of the one or more first and second candidate keys as indicated by the touch input.
1. A computer-implemented method comprising: detecting a touch input by a user at a position on a virtual keyboard; applying a spatial model to map the touch input to one or more first candidate keys of the virtual keyboard, wherein the spatial model maps the touch input to the one or more first candidate keys based on a heatmap of prior touch inputs from the user; applying a language model to map the touch input to one or more second candidate keys of the virtual keyboard, wherein the language model maps the touch input to the one or more second candidate keys based on comparing the position of the touch input to one or more predicted next keys; selecting a particular key of the one or more first and second candidate keys as indicated by the touch input; adjusting a visual appearance of at least a portion of the virtual keyboard based on the heatmap of prior touch inputs from the user; updating the heatmap to discard prior touches that are older than a predetermined amount of time; and updating the visual appearance of the at least the portion of the virtual keyboard based on the updated heatmap.

2. The method of claim 1, wherein the spatial model uses a first Gaussian distribution based on the heatmap of prior touch inputs near a key center to determine a global key center offset, the spatial model maps the touch input based on the global key center offset, and wherein adjusting the visual appearance of at least the portion of the virtual keyboard is such that all keys in the portion of the virtual keyboard are modified using a same parameter.


Claim Objections
Claims 2-7, 9-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171